Name: 2007/658/EC: Council Decision of 26 September 2007 concerning the conclusion of an additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Decision
 Subject Matter: Europe;  agricultural activity;  European construction
 Date Published: 2007-10-13

 13.10.2007 EN Official Journal of the European Union L 270/5 COUNCIL DECISION of 26 September 2007 concerning the conclusion of an additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2007/658/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community, the Principality of Liechtenstein and the Swiss Confederation have negotiated and initialled an additional Agreement to extend to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products of 21 June 1999 (1). (2) It is in the Communitys interest to approve that additional Agreement, HAS DECIDED AS FOLLOWS: Article 1 The additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (Additional Agreement) is hereby approved on behalf of the Community. The text of the Additional Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Additional Agreement in order to bind the Community. Done at Brussels, 26 September 2007. For the Council The President J. SILVA (1) OJ L 114, 30.4.2002, p. 132.